Case: 19-41283   Doc# 174   Filed: 10/21/19   Entered: 10/21/19 17:13:40   Page 1 of
                                         36
                                                                STATEMENT OF OPERATIONS
                                                                   (General Business Case)
                                                                    For the Month Ended              09/30/19


                      Current Month
                                                                                                                         Cumulative             Next Month
     Actual               Forecast              Variance                                                                (Case to Date)           Forecast
                                                                       Revenues:
       $252,697              $250,000                 $2,697       1    Gross Sales                                          $1,020,580             $270,000
                                                          $0       2    less: Sales Returns & Allowances                             $0
       $252,697              $250,000                 $2,697       3    Net Sales                                            $1,020,580             $270,000
       $107,004              $110,000                 $2,996       4    less: Cost of Goods Sold       (Schedule 'B')         $410,184              $110,000
       $145,693              $140,000                 $5,693       5    Gross Profit                                           $610,396             $160,000
             $0                   $24                   ($24)      6    Interest                                                    $80                  $24
                                                          $0       7    Other Income:
                                                          $0       8
                                                          $0       9

       $145,693              $140,024                 $5,669      10      Total Revenues                                       $610,476             $160,024

                                                                       Expenses:
         $52,000               $52,000                    $0      11    Compensation to Owner(s)/Officer(s)                    $173,045              $52,000
         $16,230               $18,000                $1,770      12    Salaries                                               $103,316              $18,000
              $0                                          $0      13    Commissions                                                  $0
              $0                                          $0      14    Contract Labor                                               $0
                                                                        Rent/Lease:
         $11,194               $12,000                  $806      15       Personal Property                                    $44,776              $12,000
                                                          $0      16       Real Property                                             $0
                                                          $0      17    Insurance                                                    $0
                                                          $0      18    Management Fees                                              $0
                                                          $0      19    Depreciation                                                 $0
                                                                        Taxes:
                                                          $0      20       Employer Payroll Taxes                                    $0
                                                          $0      21       Real Property Taxes                                       $0
                                                          $0      22       Other Taxes                                               $0
         $28,906               $20,000               ($8,906)     23    Other Selling                                          $116,168              $25,000
         $36,812                $3,000              ($33,812)     24    Other Administrative                                    $49,449              $35,000
                                                          $0      25    Interest                                                     $0
         $25,000               $20,000               ($5,000)     26    Other Expenses: Professional fees                       $50,000              $25,000
                                                          $0      27                                                                 $0
              $0                    $0                    $0      28 Legal fees Dish lawsuit                                         $0                   $0
         $50,000               $15,000              ($35,000)     29 Bankruptcy legal fees                                     $125,000              $50,000
              $0                                          $0      30                                                              ($194)
                                                          $0      31                                                                 $0
                                                          $0      32                                                                 $0
                                                          $0      33
                                                          $0      34

       $220,142              $140,000               ($80,142)     35      Total Expenses                                       $661,560             $217,000

        ($74,449)                  $24              ($74,473)     36 Subtotal                                                  ($51,084)            ($56,976)

                                                                     Reorganization Items:
              $0                                           $0     37 Professional Fees                                               $0
                                                           $0     38 Provisions for Rejected Executory Contracts                     $0
                                                           $0     39 Interest Earned on Accumulated Cash from                        $0
                                                                      Resulting Chp 11 Case                                          $0
                                                           $0     40 Gain or (Loss) from Sale of Equipment                           $0
              $0                                           $0     41 U.S. Trustee Quarterly Fees                                     $0
                                                           $0     42                                                                 $0

              $0                     $0                    $0     43       Total Reorganization Items                                $0                     $0

        ($74,449)                  $24              ($74,473)     44 Net Profit (Loss) Before Federal & State Taxes            ($51,084)            ($56,976)
              $0                                          $0      45 Federal & State Income Taxes

        ($74,449)                  $24              ($74,473)     46 Net Profit (Loss)                                         ($51,084)            ($56,976)

Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):
                Case: 19-41283               Doc# 174             Filed: 10/21/19              Entered: 10/21/19 17:13:40                Page Revised
                                                                                                                                              2 of 1/1/98
                                                                               36
                                                        BALANCE SHEET
                                                      (General Business Case)
                                                     For the Month Ended            09/30/19


     Assets
                                                                                From Schedules                  Market Value
         Current Assets

 1            Cash and cash equivalents - unrestricted                                                                    $640,087
 2            Cash and cash equivalents - restricted                                                                            $0
 3            Accounts receivable (net)                                                 A                                 $379,507
 4            Inventory                                                                 B                                       $0
 5            Prepaid expenses
 6            Professional retainers
 7            Other:
 8

 9                    Total Current Assets                                                                               $1,019,594

         Property and Equipment (Market Value)

10            Real property                                                             C                                        $0
11            Machinery and equipment                                                   D                                        $0
12            Furniture and fixtures                                                    D                                        $0
13            Office equipment                                                          D                                        $0
14            Leasehold improvements                                                    D                                        $0
15            Vehicles                                                                  D                                        $0
16            Other:                                                                    D
17                                                                                      D
18                                                                                      D
19                                                                                      D
20                                                                                      D

21                    Total Property and Equipment                                                                                $0

         Other Assets

22            Loans to shareholders
23            Loans to affiliates
24
25            Rent deposit                                                                                                  $20,542
26
27
28                    Total Other Assets                                                                                    $20,542

29                    Total Assets                                                 $1,019,594                            $1,040,136

     NOTE:
              Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
              prices, etc.) and the date the value was determined.




         Case: 19-41283         Doc# 174         Filed: 10/21/19        Entered: 10/21/19 17:13:40               Page 3 of1/1/98
                                                                                                                    Revised
                                                              36
                                                    Liabilities and Equity
                                                     (General Business Case)


     Liabilities From Schedules

          Post-Petition

               Current Liabilities

30                      Salaries and wages                                                                     $59,897
31                      Payroll taxes                                                                               $0
32                      Real and personal property taxes                                                            $0
33                      Income taxes                                                                                $0
34                      Sales taxes                                                                                 $0
35                      Notes payable (short term)                                                                  $0
36                      Accounts payable (trade)                                         A                    $874,334
37                      Real property lease arrearage                                                               $0
38                      Personal property lease arrearage                                                           $0
39                      Accrued professional fees                                                                   $0
40                      Current portion of long-term post-petition debt (due within 12 months)                      $0
41                      Other:
42
43

44                      Total Current Liabilities                                                             $934,231

45             Long-Term Post-Petition Debt, Net of Current Portion

46                      Total Post-Petition Liabilities                                                       $934,231

          Pre-Petition Liabilities (allowed amount)

47                      Secured claims                                                   F                          $0
48                      Priority unsecured claims                                        F                          $0
49                      General unsecured claims                                         F                          $0

50                      Total Pre-Petition Liabilities                                                              $0

51                      Total Liabilities                                                                     $934,231

     Equity (Deficit)

52             Retained Earnings/(Deficit) at time of filing                                                ($6,653,850)
53             Capital Stock                                                                                       $200
54             Additional paid-in capital                                                                    $6,810,639
55             Cumulative profit/(loss) since filing of case                                                   ($51,084)
56             Post-petition contributions/(distributions) or (draws)                                                $0
57
58             Market value adjustment

59                      Total Equity (Deficit)                                                                $105,905

60   Total Liabilities and Equity (Deficit)                                                                 $1,040,136




         Case: 19-41283           Doc# 174          Filed: 10/21/19      Entered: 10/21/19 17:13:40   Page 4 of1/1/98
                                                                                                         Revised
                                                                 36
                                             SCHEDULES TO THE BALANCE SHEET
                                                             (General Business Case)

                                                                   Schedule A
                                                    Accounts Receivable and (Net) Payable

                                                                            Accounts Receivable       Accounts Payable             Past Due
Receivables and Payables Agings                                            [Pre and Post Petition]     [Post Petition]        Post Petition Debt
  0 -30 Days                                                                             $379,507             $165,905
  31-60 Days
  61-90 Days                                                                                                                           $165,905
  91+ Days
  Total accounts receivable/payable                                                       $379,507              $165,905
  Allowance for doubtful accounts                                                               $0
  Accounts receivable (net)                                                               $379,507


                                                                   Schedule B
                                                           Inventory/Cost of Goods Sold
Types and Amount of Inventory(ies)                                        Cost of Goods Sold
                                              Inventory(ies)
                                                Balance at
                                              End of Month                Inventory Beginning of Month                                             0
                                                                          Add -
   Retail/Restaurants -                                                    Net purchase                                                      $0
    Product for resale                                            $0       Direct labor                                                      $0
                                                                           Manufacturing overhead                                            $0
   Distribution -                                                          Freight in                                                        $0
    Products for resale                                           $0       Other:                                                      $118,052
                                                                          Freight, cdn, customer service, cdn
   Manufacturer -
    Raw Materials                                                 $0
    Work-in-progress                                              $0      Less -
    Finished goods                                                $0       Inventory End of Month                                             $0
                                                                           Shrinkage                                                          $0
   Other - Explain                                                         Personal Use                                                       $0

                                                                          Cost of Goods Sold                                           $118,052
     TOTAL                                                        $0

   Method of Inventory Control                                            Inventory Valuation Methods
   Do you have a functioning perpetual inventory system?                  Indicate by a checkmark method of inventory used.
              Yes           No xxx
   How often do you take a complete physical inventory?                   Valuation methods -
                                                                            FIFO cost
    Weekly                                                                  LIFO cost
    Monthly                                                                 Lower of cost or market
    Quarterly                                                               Retail method
    Semi-annually                                                           Other
    Annually                                                                  Explain
Date of last physical inventory was                                       Inventory valued at zero per GAAP as company in bankruptcy
                                                                          thus reducing the consumer wanting to purchase the product
Date of next physical inventory is




              Case: 19-41283          Doc# 174         Filed: 10/21/19          Entered: 10/21/19 17:13:40             PageRevised
                                                                                                                             5 of1/1/98
                                                                    36
                                                  Schedule C
                                                 Real Property

Description                                                                  Cost             Market Value
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
     Total                                                                          $0                       $0


                                                  Schedule D
                                            Other Depreciable Assets

Description                                                                  Cost             Market Value
Machinery & Equipment -
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
     Total                                                                          $0                       $0

Furniture & Fixtures -
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
     Total                                                                          $0                       $0

Office Equipment -
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
     Total                                                                          $0                       $0

Leasehold Improvements -
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
     Total                                                                          $0                       $0

Vehicles -
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
     Total                                                                          $0                       $0




              Case: 19-41283   Doc# 174   Filed: 10/21/19    Entered: 10/21/19 17:13:40   Page 6 of1/1/98
                                                                                             Revised
                                                       36
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                      0-30 Days          31-60 Days         61-90 Days         91+ Days              Total
Federal
      Income Tax Withholding                                 $0                   $0                 $0              $0                   $0
      FICA - Employee                                        $0                   $0                 $0              $0                   $0
      FICA - Employer                                        $0                   $0                 $0              $0                   $0
      Unemployment (FUTA)                                    $0                   $0                 $0              $0                   $0
      Income                                                 $0                   $0                 $0              $0                   $0
      Other (Attach List)                                    $0                   $0                 $0              $0                   $0
Total Federal Taxes                                          $0                   $0                 $0              $0                   $0
State and Local
      Income Tax Withholding                                 $0                   $0                 $0              $0                   $0
      Unemployment (UT)                                      $0                   $0                 $0              $0                   $0
      Disability Insurance (DI)                              $0                   $0                 $0              $0                   $0
      Empl. Training Tax (ETT)                               $0                   $0                 $0              $0                   $0
      Sales                                                  $0                   $0                 $0              $0                   $0
      Excise                                                 $0                   $0                 $0              $0                   $0
      Real property                                          $0                   $0                 $0              $0                   $0
      Personal property                                      $0                   $0                 $0              $0                   $0
      Income                                                 $0                   $0                 $0              $0                   $0
      Other (Attach List)                                    $0                   $0                 $0              $0                   $0
Total State & Local Taxes                                    $0                   $0                 $0              $0                   $0
Total Taxes                                                  $0                   $0                 $0              $0                   $0



                                                               Schedule F
                                                          Pre-Petition Liabilities

                                                                                           Claimed          Allowed
List Total Claims For Each Classification -                                                Amount          Amount (b)
      Secured claims (a)                                                                           $0               $0
      Priority claims other than taxes                                                             $0               $0
      Priority tax claims                                                                          $0               $0
      General unsecured claims                                                             $5,206,550       $5,206,550

      (a)   List total amount of claims even it under secured.
      (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
            alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
            claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
            $3,000,000 as the Allowed Amount.
                                                               Schedule G
                                                      Rental Income Information
                                                Not applicable to General Business Cases

                                                               Schedule H
                                             Recapitulation of Funds Held at End of Month

                                                  Account 1           Account 2          Account 3         Account 4
Bank                                           Chase - All         Paypal              BlueSnap           Comerica
Account Type                                   checking/Saving     Deposit             Deposit            Checking
Account No.                                    Various                                                    Various
Account Purpose                                General             Payments            Payments           General
Balance, End of Month                                $600,963                 $7,716        $30,006             $1,402
Total Funds on Hand for all Accounts                 $640,087

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.

             Case: 19-41283            Doc# 174         Filed: 10/21/19         Entered: 10/21/19 17:13:40                PageRevised
                                                                                                                                7 of1/1/98
                                                                     36
                                  STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                Increase/(Decrease) in Cash and Cash Equivalents
                                                      For the Month Ended     09/30/19

                                                                                                Actual                    Cumulative
                                                                                             Current Month               (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                          $0                          $0
2          Cash Received from Sales                                                                 $252,650                  $1,068,686
3          Interest Received                                                                              $0                         $80
4          Borrowings                                                                                     $0                          $0
5          Funds from Shareholders, Partners, or Other Insiders                                           $0                          $0
6          Capital Contributions                                                                          $0                          $0
7                                                                                                                                     $0
8                                                                                                                                     $0
9                                                                                                                                     $0
10                                                                                                                                    $0
11                                                                                                                                    $0

12               Total Cash Receipts                                                                $252,650                  $1,068,766

     Cash Disbursements
13         Payments for Inventory                                                                           0                         $0
14         Selling                                                                                   $20,016                    $107,278
15         Administrative                                                                            $36,812                     $49,449
16         Capital Expenditures                                                                           $0                          $0
17         Principal Payments on Debt                                                                     $0                          $0
18         Interest Paid                                                                                  $0                          $0
           Rent/Lease:                                                                                                                $0
19               Personal Property                                                                   $11,194                     $44,776
20               Real Property                                                                                                        $0
           Amount Paid to Owner(s)/Officer(s)                                                                                         $0
21               Salaries                                                                            $52,000                    $208,000
22               Draws                                                                                    $0                          $0
23               Commissions/Royalties                                                                    $0                          $0
24               Expense Reimbursements                                                                   $0                          $0
25               Other                                                                                    $0                          $0
26         Salaries/Commissions (less employee withholding)                                          $16,230                     $68,361
27         Management Fees                                                                                $0                          $0
           Taxes:                                                                                                                     $0
28               Employee Withholding                                                                     $0                          $0
29               Employer Payroll Taxes                                                                   $0                          $0
30               Real Property Taxes                                                                      $0                          $0
31               Other Taxes                                                                              $0                          $0
32         Other Cash Outflows:                                                                           $0                          $0
33               Vendors related to product delivery and performance                                 $87,552                    $301,383
34                includes shipping, CDN, other                                                                                       $0
35               Research and development costs                                                      $30,500                    $119,000
36               Tax return preparation fees                                                         $25,000                     $25,000
37               Other expenses                                                                           $0                      $1,301

38               Total Cash Disbursements:                                                          $279,304                    $924,548

39 Net Increase (Decrease) in Cash                                                                   ($26,654)                  $144,218

40 Cash Balance, Beginning of Period                                                                $666,741                    $495,868

41 Cash Balance, End of Period                                                                      $640,087                    $640,086



               Case: 19-41283           Doc# 174        Filed: 10/21/19      Entered: 10/21/19 17:13:40          PageRevised
                                                                                                                       8 of1/1/98
                                                                     36
                                                            STATEMENT OF CASH FLOWS
                                                (Optional) Increase/(Decrease) in Cash and Cash Equivalents
                                                                    For the Month Ended 09/30/19

                                                                                                            Actual             Cumulative
     Cash Flows From Operating Activities                                                                Current Month        (Case to Date)
1         Cash Received from Sales                                                                              $252,650              $1,068,686
2         Rent/Leases Collected                                                                                       $0                      $0
3         Interest Received                                                                                           $0                     $80
4         Cash Paid to Suppliers                                                                                $118,052                $420,383
5         Cash Paid for Selling Expenses                                                                         $20,016                $107,278
6         Cash Paid for Administrative Expenses                                                                  $36,812                 $49,449
          Cash Paid for Rents/Leases:                                                                                                         $0
7              Personal Property                                                                                 $11,194                 $44,776
8              Real Property                                                                                          $0                      $0
9         Cash Paid for Interest                                                                                      $0                      $0
10        Cash Paid for Net Payroll and Benefits                                                                 $16,230                 $68,361
          Cash Paid to Owner(s)/Officer(s)                                                                                                    $0
11             Salaries                                                                                          $52,000                $208,000
12             Draws                                                                                                  $0                      $0
13             Commissions/Royalties                                                                                  $0                      $0
14             Expense Reimbursements                                                                                 $0                      $0
15             Other                                                                                                  $0                      $0
          Cash Paid for Taxes Paid/Deposited to Tax Acct.                                                                                     $0
16             Employer Payroll Tax                                                                                      $0                   $0
17             Employee Withholdings                                                                                     $0                   $0
18             Real Property Taxes                                                                                       $0                   $0
19             Other Taxes                                                                                               $0                   $0
20        Cash Paid for General Expenses                                                                                                      $0
21                                                                                                                                            $0
22            Tax return preparation fees                                                                        $25,000                 $25,000
23                                                                                                                                            $0
24                                                                                                                                            $0
25                                                                                                                                            $0
26                                                                                                                                            $0

27            Net Cash Provided (Used) by Operating Activities before Reorganization Items                       ($26,654)              $145,519

     Cash Flows From Reorganization Items

28        Interest Received on Cash Accumulated Due to Chp 11 Case                                                                            $0
29        Professional Fees Paid for Services in Connection with Chp 11 Case                                             $0                   $0
30        U.S. Trustee Quarterly Fees                                                                                    $0               $1,300
31                                                                                                                                            $0

32            Net Cash Provided (Used) by Reorganization Items                                                           $0              ($1,300)

33 Net Cash Provided (Used) for Operating Activities and Reorganization Items                                    ($26,654)              $144,219

     Cash Flows From Investing Activities

34        Capital Expenditures                                                                                                                 $0
35        Proceeds from Sales of Capital Goods due to Chp 11 Case                                                                              $0
36                                                                                                                                             $0

37            Net Cash Provided (Used) by Investing Activities                                                           $0                    $0

     Cash Flows From Financing Activities
38        Net Borrowings (Except Insiders)                                                                                                     $0
39        Net Borrowings from Shareholders, Partners, or Other Insiders                                                                        $0
40        Capital Contributions                                                                                                                $0
41        Principal Payments                                                                                                                   $0
42                                                                                                                                             $0

43            Net Cash Provided (Used) by Financing Activities                                                           $0                    $0

44 Net Increase (Decrease) in Cash and Cash Equivalents                                                          ($26,654)              $144,219

45 Cash and Cash Equivalents at Beginning of Month                                                               666,741                $495,868

46 Cash and Cash Equivalents at End of Month                                                                    $640,087                $640,087

               Case: 19-41283                Doc# 174           Filed: 10/21/19         Entered: 10/21/19 17:13:40            Page Revised
                                                                                                                                   9 of 1/1/98
                                                                             36
                                                                                                                      August 31, 2019 through September 30, 2019
                                             JPMorgan Chase Bank, N.A.
                                             P O Box 182051                                                           Account Number:                    0780

                                             Columbus, OH 43218- 2051

                                                                                                                   CUSTOMER SERVICE INFORMATION

                                                                                                                   Web site:                www.Chase.com
                                                                                                                   Service Center:           1-877-425-8100
                                             00521164 DRE 703 210 27419 NNNNNNNNNNN   1 000000000 61 0000          Deaf and Hard of Hearing: 1-800-242-7383
                                             JADOO TV INC                                                          Para Espanol:             1-888-622-4273
                                             5880 W LAS POSITAS BLVD                                               International Calls:      1-713-262-1679
                                             STE 37
                                             PLEASANTON CA 94588-8552




                                                                                                                                                                   05211640101000000021
        *start*after address message area1




        Good news! We’re making it easier to get a replacement account number if your account is
        compromised.
        Starting November 17, 2019, if your account is compromised, we can simply issue you a replacement account number
        without the hassle of closing your existing account and opening a new one. This will allow you to continue using your existing
        debit card.

        We’ve updated our Deposit Account Agreement to explain this change:

                                              We can assign and transfer your account information and documentation to a replacement account number at our
                                              discretion. We may make this assignment when your account is reported compromised by you or any signer. If we
                                              issue you a replacement account number, this Deposit Account Agreement governing you and your account will
                                              continue to apply, without interruption, as if you retained the discontinued account number.

        Please call us at the number at the top of this statement if you have any questions.
        *end*after address message area1




      *start*summary




                                                                                 Chase Business Select High Yield Savings
                                    SAVINGS SUMMARY
                   Beginning Balance                                                                         $494,109.76
                   Deposits and Additions                                                        3            142,036.81
                   Electronic Withdrawals                                                        2           -100,000.00
                   Ending Balance                                                                5           $536,146.57

                   Annual Percentage Yield Earned This Period                                                      0.08%
                   Interest Paid This Period                                                                      $36.81
      *end*summary
                   Interest Paid Year-to-Date                                                                    $301.36
*start*post summary message1




        Your monthly service fee was waived because you maintained an average savings balance of $10,000 or more during the
        statement period.
*end*post summary message1




                                                Case: 19-41283           Doc# 174          Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 1Page
                                                                                                                                           of 2 10 of
                                                                                                        36
                                                                                                                    August 31, 2019through September 30, 2019
                                                                                                                    Account Number:                     0780



 *start*transaction detail




            TRANSACTION DETAIL

                                                     Beginning Balance                                                                              $494,109.76
              09/04                                 Online Transfer From Chk ...8280 Transaction#: 8610221785                       5,000.00         499,109.76
              09/16                                 Online Transfer From Chk ...1820 Transaction#: 8644950695                     137,000.00         636,109.76
              09/23                                 09/23 Online Transfer To Chk ...8142 Transaction#: 8673182685                 -50,000.00         586,109.76
              09/25                                 09/25 Online Transfer To Chk ...8142 Transaction#: 8679914336                 -50,000.00         536,109.76
              09/30                                 Interest Payment                                                                   36.81         536,146.57
                                                      Ending Balance                                                                                $536,146.57
 *end*transaction detail



*start*post overdraft and returned item message1




        You earned a higher interest rate on your Chase Business Select High Yield Savings account during this statement period
        because you had a qualifying Chase Platinum Business Checking account.
        30 deposited items are provided with your account each month. There is a $0.20 fee for each additional deposited item.
*end*post overdraft and returned item message1


*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                         JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                   Case: 19-41283        Doc# 174       Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 2Page
                                                                                                                                        of 2 11 of
                                                                                                     36
                                                                                                                       August 31, 2019 through September 30, 2019
                                             JPMorgan Chase Bank, N.A.
                                             P O Box 182051                                                            Account Number:                    1820

                                             Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                             00000942 DRE 703 210 27619 NNNNNNNNNNN   1 000000000 D2 0000            Deaf and Hard of Hearing: 1-800-242-7383
                                             JADOO TV INC                                                            Para Espanol:             1-888-622-4273
                                             5880 W LAS POSITAS BLVD                                                 International Calls:      1-713-262-1679
                                             STE 37
                                             PLEASANTON CA 94588-8552




                                                                                                                                                                     00009420101000000021
        *start*after address message area1




        Good news! We’re making it easier to get a replacement account number if your account is
        compromised.
        Starting November 17, 2019, if your account is compromised, we can simply issue you a replacement account number
        without the hassle of closing your existing account and opening a new one. This will allow you to continue using your existing
        debit card.

        We’ve updated our Deposit Account Agreement to explain this change:

                                              We can assign and transfer your account information and documentation to a replacement account number at our
                                              discretion. We may make this assignment when your account is reported compromised by you or any signer. If we
                                              issue you a replacement account number, this Deposit Account Agreement governing you and your account will
                                              continue to apply, without interruption, as if you retained the discontinued account number.

        Please call us at the number at the top of this statement if you have any questions.
        *end*after address message area1




       *start*summary




                                                                                 Chase Platinum Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                                               $964.19
                    Deposits and Additions                                                       2              136,910.10
                    Electronic Withdrawals                                                       1             -137,000.00
                    Ending Balance                                                               3                 $874.29
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            09/05                                   Rhythmonellc Payment 12279                 CCD ID: 7208883948                                       $46,986.10
            09/11                                   Vidillion, Inc. Deposit Dp62903011         CCD ID: Bizedp                                            89,924.00
            Total Deposits and Additions                                                                                                               $136,910.10
*end*deposits and additions




                                                Case: 19-41283           Doc# 174          Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 1Page
                                                                                                                                           of 2 12 of
                                                                                                        36
                                                                                                                August 31, 2019through September 30, 2019
                                                                                                                 Account Number:                        1820



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               09/16                          09/14 Online Transfer To Sav ...0780 Transaction#: 8644950695                                          $137,000.00
               Total Electronic Withdrawals                                                                                                          $137,000.00
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            09/05                                                                         $47,950.29
            09/11                                                                         137,874.29
            09/16
*end*daily ending balance3
                                                                                              874.29
*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                        $0.00
            Other Service Charges                                                                      $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                       $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283         Doc# 174       Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 2Page
                                                                                                                                    of 2 13 of
                                                                                                 36
                                                                                                                        August 31, 2019 through September 30, 2019
                                               JPMorgan Chase Bank, N.A.
                                               P O Box 182051                                                           Account Number:                    2560

                                               Columbus, OH 43218- 2051

                                                                                                                      CUSTOMER SERVICE INFORMATION

                                                                                                                      Web site:                www.Chase.com
                                                                                                                      Service Center:           1-877-425-8100
                                               00000943 DRE 703 210 27619 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                               JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                               5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                               STE 37
                                               PLEASANTON CA 94588-8552




                                                                                                                                                                     00009430101000000021
          *start*after address message area1




          Good news! We’re making it easier to get a replacement account number if your account is
          compromised.
          Starting November 17, 2019, if your account is compromised, we can simply issue you a replacement account number
          without the hassle of closing your existing account and opening a new one. This will allow you to continue using your existing
          debit card.

          We’ve updated our Deposit Account Agreement to explain this change:

                                                We can assign and transfer your account information and documentation to a replacement account number at our
                                                discretion. We may make this assignment when your account is reported compromised by you or any signer. If we
                                                issue you a replacement account number, this Deposit Account Agreement governing you and your account will
                                                continue to apply, without interruption, as if you retained the discontinued account number.

          Please call us at the number at the top of this statement if you have any questions.
          *end*after address message area1




        *start*summary




                                                                                   Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                                $38.66
                     Ending Balance                                                                0                  $38.66
        *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




           Monthly Service Fee                                                                                $0.00
           Other Service Charges                                                                              $0.00
           Total Service Charges
*end*service charge summary2
                                                                                                              $0.00




                                                  Case: 19-41283           Doc# 174          Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 1Page
                                                                                                                                             of 2 14 of
                                                                                                          36
                                                                                                                August 31, 2019through September 30, 2019
                                                                                                                 Account Number:                        2560



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 174    Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 2Page
                                                                                                                           of 2 15 of
                                                                                        36
                                                                                                                        August 31, 2019 through September 30, 2019
                                               JPMorgan Chase Bank, N.A.
                                               P O Box 182051                                                           Account Number:                    3030

                                               Columbus, OH 43218- 2051

                                                                                                                      CUSTOMER SERVICE INFORMATION

                                                                                                                      Web site:                www.Chase.com
                                                                                                                      Service Center:           1-877-425-8100
                                               00000944 DRE 703 210 27619 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                               JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                               5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                               STE 37
                                               PLEASANTON CA 94588-8552




                                                                                                                                                                     00009440101000000021
          *start*after address message area1




          Good news! We’re making it easier to get a replacement account number if your account is
          compromised.
          Starting November 17, 2019, if your account is compromised, we can simply issue you a replacement account number
          without the hassle of closing your existing account and opening a new one. This will allow you to continue using your existing
          debit card.

          We’ve updated our Deposit Account Agreement to explain this change:

                                                We can assign and transfer your account information and documentation to a replacement account number at our
                                                discretion. We may make this assignment when your account is reported compromised by you or any signer. If we
                                                issue you a replacement account number, this Deposit Account Agreement governing you and your account will
                                                continue to apply, without interruption, as if you retained the discontinued account number.

          Please call us at the number at the top of this statement if you have any questions.
          *end*after address message area1




        *start*summary




                                                                                   Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                                $58.33
                     Ending Balance                                                                0                  $58.33
        *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




           Monthly Service Fee                                                                                $0.00
           Other Service Charges                                                                              $0.00
           Total Service Charges
*end*service charge summary2
                                                                                                              $0.00




                                                  Case: 19-41283           Doc# 174          Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 1Page
                                                                                                                                             of 2 16 of
                                                                                                          36
                                                                                                                August 31, 2019through September 30, 2019
                                                                                                                 Account Number:                        3030



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 174    Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 2Page
                                                                                                                           of 2 17 of
                                                                                        36
                                                                                                                      August 31, 2019 through September 30, 2019
                                             JPMorgan Chase Bank, N.A.
                                             P O Box 182051                                                           Account Number:                    5270

                                             Columbus, OH 43218- 2051

                                                                                                                    CUSTOMER SERVICE INFORMATION

                                                                                                                    Web site:                www.Chase.com
                                                                                                                    Service Center:           1-877-425-8100
                                             00003497 DRE 703 210 27619 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                             PTIL LLC                                                               Para Espanol:             1-888-622-4273
                                             5653 STONERIDGE DR STE 119                                             International Calls:      1-713-262-1679
                                             PLEASANTON CA 94588-8583




                                                                                                                                                                    00034970201000000022
        *start*after address message area1




        Good news! We’re making it easier to get a replacement account number if your account is
        compromised.
        Starting November 17, 2019, if your account is compromised, we can simply issue you a replacement account number
        without the hassle of closing your existing account and opening a new one. This will allow you to continue using your existing
        debit card.

        We’ve updated our Deposit Account Agreement to explain this change:

                                              We can assign and transfer your account information and documentation to a replacement account number at our
                                              discretion. We may make this assignment when your account is reported compromised by you or any signer. If we
                                              issue you a replacement account number, this Deposit Account Agreement governing you and your account will
                                              continue to apply, without interruption, as if you retained the discontinued account number.

        Please call us at the number at the top of this statement if you have any questions.
        *end*after address message area1




       *start*summary




                                                                                 Chase Platinum Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                                          $3,411.09
                    Deposits and Additions                                                       1              10,000.00
                    Electronic Withdrawals                                                       2             -10,000.00
                    Fees                                                                         1                 -95.00
                    Ending Balance                                                               4              $3,316.09
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            09/25                                   Book Transfer Credit B/O: Jadoo Tv Inc Pleasanton CA 94588-8552 US Trn:                            $10,000.00
                                                    3688100268Es
            Total Deposits and Additions                                                                                                               $10,000.00
*end*deposits and additions




                                                Case: 19-41283           Doc# 174          Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 1Page
                                                                                                                                           of 4 18 of
                                                                                                        36
                                                                                                              August 31, 2019through September 30, 2019
                                                                                                              Account Number:                   5270



   *start*electronic withdrawal




            ELECTRONIC WITHDRAWALS

                09/13                  09/13 Online Domestic Wire Transfer Via: Hsbc Bank USA, N.A./0108 A/C: Hsbc Buffalo NY                   $2,000.00
                                       Ben: Faisal Aftab And Ayesha Umer New York NY 10017 US Ssn: 0184615 Trn:
                                       3015200256Es
                09/26                  09/26 Online International Wire Transfer A/C: Bank AL Falah Limited Karachi Pakistan 0 - Pk               8,000.00
                                       Ref: Business Expenses Trn: 3624300269Es
                Total Electronic Withdrawals                                                                                                  $10,000.00
   *end*electronic withdrawal


   *start*fees section




                         FEES

                09/05                   Service Charges For The Month of August                                                                    $95.00
                Total Fees                                                                                                                         $95.00
   *end*fees section




*start*daily ending balance3




             DAILY ENDING BALANCE

            09/05                                                                     $3,316.09
            09/13                                                                      1,316.09
            09/25                                                                     11,316.09
            09/26
*end*daily ending balance3
                                                                                       3,316.09
*start*service charge summary2




               SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                $95.00
            Other Service Charges                                                               $0.00
            Total Service Charges
*start*service charge summary2 part2
                                                                                               $95.00 Will be assessed on 10/3/19

            You were assessed a monthly service fee on your Chase Platinum Business Checking account because you did not
            maintain the required relationship balance.
*end*service charge summary2




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee                                                        1                                        $95.00            $95.00
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                         1      Unlimited           0              $0.40             $0.00
            Credits
            Non-Electronic Transactions                                                2           500            0              $0.40             $0.00
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee                                             1             1            0             $40.00             $0.00
            Online Domestic Wire Fee                                                   1             3            0             $25.00             $0.00
            Subtotal Other Service Charges (Will be assessed on 10/3/19)                                                                          $95.00

            ACCOUNT                   5270
            Monthly Service Fee
            Monthly Service Fee                                                        1
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                         1
            Credits
            Non-Electronic Transactions                                                2
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee                                             1
            Online Domestic Wire Fee
*end*service charge detail2
                                                                                       1


                                       Case: 19-41283          Doc# 174       Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 2Page
                                                                                                                              of 4 19 of
                                                                                           36
                                                                                                                August 31, 2019through September 30, 2019
                                                                                                                 Account Number:                        5270



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error




                                                                                                                                                                           10034970202000000062
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 174    Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 3Page
                                                                                                                           of 4 20 of
                                                                                        36
                                                                 August 31, 2019through September 30, 2019
                                                                 Account Number:                   5270




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 174     Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 4Page
                                                                               of 4 21 of
                                           36
                                                                                                                      August 31, 2019 through September 30, 2019
                                             JPMorgan Chase Bank, N.A.
                                             P O Box 182051                                                           Account Number:                    8142

                                             Columbus, OH 43218- 2051

                                                                                                                    CUSTOMER SERVICE INFORMATION

                                                                                                                    Web site:                www.Chase.com
                                                                                                                    Service Center:           1-877-425-8100
                                             00021462 DRE 703 210 27619 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                             JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                             5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                             STE 37
                                             PLEASANTON CA 94588-8552




                                                                                                                                                                   00214620301000000023
        *start*after address message area1




        Good news! We’re making it easier to get a replacement account number if your account is
        compromised.
        Starting November 17, 2019, if your account is compromised, we can simply issue you a replacement account number
        without the hassle of closing your existing account and opening a new one. This will allow you to continue using your existing
        debit card.

        We’ve updated our Deposit Account Agreement to explain this change:

                                              We can assign and transfer your account information and documentation to a replacement account number at our
                                              discretion. We may make this assignment when your account is reported compromised by you or any signer. If we
                                              issue you a replacement account number, this Deposit Account Agreement governing you and your account will
                                              continue to apply, without interruption, as if you retained the discontinued account number.

        Please call us at the number at the top of this statement if you have any questions.
        *end*after address message area1




      *start*summary




                                                                                 Chase Platinum Business Checking
                     CHECKING SUMMARY
                   Beginning Balance                                                                         $121,167.21
                   Deposits and Additions                                                      18              213,680.59
                   Checks Paid                                                                 10              -89,616.69
                   Electronic Withdrawals                                                      27             -182,037.09
                   Fees                                                                         1                 -185.00
                   Ending Balance                                                              56              $63,009.02
      *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




                                                Case: 19-41283           Doc# 174          Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 1Page
                                                                                                                                           of 6 22 of
                                                                                                        36
                                                                                                   August 31, 2019through September 30, 2019
                                                                                                   Account Number:                   8142



*start*deposits and additions




           DEPOSITS AND ADDITIONS

            09/03                      Bluesnap Inc. 582921 307677            CCD ID: 1450479415                                   $13,967.72
            09/03                      Paypal       Transfer            PPD ID: Paypalsd11                                           5,000.00
            09/05                      Paypal       Transfer            PPD ID: Paypalsd11                                           6,000.00
            09/09                      Deposit                                                                                       1,327.13
            09/09                      Bluesnap Inc. 582921 311319            CCD ID: 1450479415                                    15,158.60
            09/09                      Paypal       Transfer            PPD ID: Paypalsd11                                           3,000.00
            09/16                      Bluesnap Inc. 582921 316287            CCD ID: 1450479415                                    14,101.28
            09/16                      Paypal       Transfer            PPD ID: Paypalsd11                                           7,000.00
            09/19                      Paypal       Transfer            PPD ID: Paypalsd11                                           4,000.00
            09/23                      Online Transfer From Sav ...0780 Transaction#: 8673182685                                    50,000.00
            09/23                      Bluesnap Inc. 582921 321427            CCD ID: 1450479415                                    15,763.83
            09/23                      Paypal       Transfer            PPD ID: Paypalsd11                                           2,500.00
            09/25                      Online Transfer From Sav ...0780 Transaction#: 8679914336                                    50,000.00
            09/27                      Paypal       Transfer            PPD ID: Paypalsd11                                           2,700.00
            09/30                      Deposit    945199682                                                                          6,775.00
            09/30                      Deposit                                                                                         149.00
            09/30                      Bluesnap Inc. 582921 326195            CCD ID: 1450479415                                    13,238.03
            09/30                      Paypal       Transfer            PPD ID: Paypalsdw1                                           3,000.00
            Total Deposits and Additions                                                                                          $213,680.59
*end*deposits and additions



*start*checks paid section3




            CHECKS PAID

       4488                     ^                                                                                    09/04         $11,193.64
       4490                     *^                                                                                   09/03           1,829.07
       4491                     ^                                                                                    09/04           3,227.88
       4492                     ^                                                                                    09/12             530.00
       4493                     ^                                                                                    09/09             251.57
       4494                     ^                                                                                    09/19          25,000.00
       4495                     ^                                                                                    09/23          37,583.72
       4496                     ^            09/25                                                                   09/25           2,500.00
       4497                     ^                                                                                    09/23           6,576.34
       4498                     ^                                                                                    09/25             924.47
            Total Checks Paid                                                                                                      $89,616.69
            If you see a description in the Checks Paid section, it means that we received only electronic information about the check,
            not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.
            * All of your recent checks may not be on this statement, either because they haven't cleared yet or they were listed on
               one of your previous statements.
            ^ An image of this check may be available for you to view on Chase.com.
*end*checks paid section3




                                     Case: 19-41283       Doc# 174       Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 2Page
                                                                                                                         of 6 23 of
                                                                                      36
                                                                                                    August 31, 2019through September 30, 2019
                                                                                                    Account Number:                   8142



*start*electronic withdrawal




        ELECTRONIC WITHDRAWALS

            09/04              09/04 Online Domestic Wire Transfer Via: Bk Amer Nyc/026009593 A/C: Evolution Advertising              $5,941.00
                               And Marketingcharlotte NC 28202 US Imad: 0904B1Qgc08C010079 Trn: 6259700247Es
            09/06              09/06 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De              2,295.37
                               197132107 Org: 00000000845688142 Jadoo Tv Inc Ben:/362111480001 Tcw Services Canada
                               Inc Ref: Business Expenses/Ocmt/Cad2942,20/Exch/1.2818/Cntr/28516673/ Trn:
                               5783500249Re




                                                                                                                                                  10214620302000000063
            09/11              09/11 Fedwire Debit Via: Key Gr Lakes Cleve/041001039 A/C: Trinet San Leandro CA 94577                 34,230.82
                               Ref:/Acc/Obi: Trinet Request Imad: 0911B1Qgc03C009346 Trn: 3392709254Fg
            09/11              Federal Express Debit      Mma33407102 CCD ID: 1710427007                                               1,167.96
            09/11              Federal Express Debit      Mma33407082 CCD ID: 1710427007                                               1,126.70
            09/11              Federal Express Debit      Mma33407090 CCD ID: 1710427007                                                 276.97
            09/11              Federal Express Debit      Mma33407110 CCD ID: 1710427007                                                 132.04
            09/11              Paypal        Echeck 1006577802267 Web ID: Paypalec88                                                      96.00
            09/11              Federal Express Debit      Mma33407097 CCD ID: 1710427007                                                  48.39
            09/11              Federal Express Debit      Mma33407079 CCD ID: 1710427007                                                  32.05
            09/11              Federal Express Debit      Mma33407071 CCD ID: 1710427007                                                  24.86
            09/16              09/16 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De              4,439.62
                               197132107 Org: 00000000845688142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc. Ref:
                               Business Expenses/Ocmt/Cad5720,00/Exch/1.2884/Cntr/23153780/Acc/Accoun T 0193011
                               Trn: 4112500259Re
            09/16              09/16 Online International Wire Transfer Via: Standard Chartered Bank/0256 A/C: Afibafkaxxx            20,000.00
                               Kabul Af Ben: Tolo Tv Limited Kabul E5 Af Ref: Business Expenses Ssn: 0174410 Trn:
                               4119600259Es
            09/18              Paypal        Echeck 1006635860202 Web ID: Paypalec88                                                      28.76
            09/19              09/19 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De              2,289.12
                               197132107 Org: 00000000845688142 Jadoo Tv Inc Ben:/362111480001 Tcw Services Canada
                               Inc Ref: 7433 7432Business Expenses/Ocmt/Cad2942,20/Exch/1.2853/Cntr/42152833/ Trn:
                               5992600262Re
            09/23              American Express ACH Pmt A1474               Web ID: 9493560001                                        11,585.41
            09/23              Federal Express Debit      Mma33466110 CCD ID: 1710427007                                               1,121.66
            09/23              Federal Express Debit      Mma33466118 CCD ID: 1710427007                                                 105.45
            09/23              Citi Autopay Payment 083073267240067 Tel ID: Citicardap                                                    25.99
            09/24              09/24 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De              7,769.46
                               197132107 US Org: 00000000845688142 Jadoo Tv Inc Ben:/362111480001 Tcw Services
                               Canada Inc Ref: Invoice 7363Business
                               Expenses/Ocmt/Cad10021,05/Exch/1.2898/Cntr/365550 81/ Trn: 8113700267Re
            09/24              09/24 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De              1,143.92
                               197132107 US Org: 00000000845688142 Jadoo Tv Inc Ben:/362111480001 Tcw Services
                               Canada Inc Ref: Invoice 7364Business
                               Expenses/Ocmt/Cad1471,20/Exch/1.2861/Cntr/4472251 5/ Trn: 7195700267Re
            09/25              09/25 Online International Wire Transfer Via: Standard Chart/026002561 A/C: Fayspkkaxxx                30,500.00
                               Karachi Pk Ben: Altair Technologies (Pvt.) Ltd Islamabad Pk Ref: Business
                               Expenses/Time/05:26 Imad: 0925B1Qgc03C000866 Trn: 3688700268Es
            09/25              09/25 Online Domestic Wire Transfer A/C: Ptil LLC Pleasanton CA 94588-8583 US Trn:                     10,000.00
                               3688100268Es
            09/25              09/25 Online Domestic Wire Transfer Via: Bk Amer Nyc/026009593 A/C: Evolution Advertising               8,367.00
                               And Marketingcharlotte NC 28202 US Imad: 0925B1Qgc08C013452 Trn: 4663500268Es
            09/26              09/26 Fedwire Debit Via: Key Gr Lakes Cleve/041001039 A/C: Trinet San Leandro CA 94577                 33,998.20
                               Ref:/Acc/Obi: Trinet Request Imad: 0926B1Qgc03C006963 Trn: 0459100269Fg
            09/27              09/27 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De              2,290.34
                               197132107 US Org: 00000000845688142 Jadoo Tv Inc Ben:/362111480001 Tcw Services
                               Canada Inc Ref: 7471 7472Business
                               Expenses/Ocmt/Cad2942,40/Exch/1.2847/Cntr/38091748/ Trn: 9961600270Re
            09/30              09/30 Online International Wire Transfer A/C: T. C. Ziraat Bankasi A.S. Ankara Turkey 00000-            3,000.00
                               Tr Ref: Business Expenses Trn: 6282100273Es
            Total Electronic Withdrawals                                                                                           $182,037.09
*end*electronic withdrawal




                               Case: 19-41283         Doc# 174        Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 3Page
                                                                                                                      of 6 24 of
                                                                                   36
                                                                                                       August 31, 2019through September 30, 2019
                                                                                                       Account Number:                    8142



   *start*fees section




                         FEES

                09/05                  Service Charges For The Month of August                                                             $185.00
                Total Fees                                                                                                                 $185.00
   *end*fees section




*start*daily ending balance2




                DAILY ENDING BALANCE

     09/03                                       $138,305.86           09/12              103,031.34            09/24                     78,727.00
     09/04                                        117,943.34           09/16               99,693.00            09/25                     76,435.53
     09/05                                        123,758.34           09/18               99,664.24            09/26                     42,437.33
     09/06                                        121,462.97           09/19               76,375.12            09/27                     42,846.99
     09/09                                        140,697.13           09/23               87,640.38            09/30                     63,009.02
     09/11
*end*daily ending balance2
                                                  103,561.34
*start*service charge summary2




               SERVICE CHARGE SUMMARY
            Chase Platinum Business Checking Accounts Included:                                  8280 ,                           1820,
                              2560,                    3030,                                  8163

*start*service charge summary2 part1




            Monthly Service Fee                                                         $0.00
            Other Service Charges                                                     $140.00
            Total Service Charges
*start*service charge summary2 part2
                                                                                      $140.00 Will be assessed on 10/3/19

            The monthly service fee was waived on your Chase Platinum Business Checking account because you maintained the
            required relationship balance.
*end*service charge summary2




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee Waived                                    0                                              $95.00             $0.00
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                           18           Unlimited            0              $0.40             $0.00
            Credits
            Non-Electronic Transactions                                  43                500             0              $0.40             $0.00
            Electronic Credits
            Domestic Incoming Wire Fee                                    2           Unlimited            0             $15.00             $0.00
            International Incoming Wire Fee                               1           Unlimited            0             $15.00             $0.00
            Miscellaneous Fees
            Domestic Wire Fee                                             2                  1             1             $35.00            $35.00
            Online US Dollar Intl Wire Fee                                3                  3             0             $40.00             $0.00
            Online Fx Intl Wire Fee                                       6                  0             6              $5.00            $30.00
            Online Fx Intl Wire Fee - High                                1                  0             1              $0.00             $0.00
            Online Domestic Wire Fee                                      3                  0             3             $25.00            $75.00
            Subtotal Other Service Charges (Will be assessed on 10/3/19)                                                                  $140.00

            ACCOUNT                1820
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                   2

            ACCOUNT                               8163
            Electronic Credits                                                   3
            Credits
*end*service charge detail2




                                       Case: 19-41283       Doc# 174       Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 4Page
                                                                                                                           of 6 25 of
                                                                                        36
                                                                                                                 August 31, 2019through September 30, 2019
                                                                                                                  Account Number:                        8142



*start*service charge detail2




                                                                          (continued)
             SERVICE CHARGE DETAIL
            Non-Electronic Transactions                                                 1
            Electronic Credits
            Domestic Incoming Wire Fee                                                  2
            International Incoming Wire Fee                                             1
            Miscellaneous Fees
            Online Fx Intl Wire Fee                                                     1




                                                                                                                                                                            10214620303000000063
            ACCOUNT                   8142
            Electronic Credits
            Electronic Credits                                                       13
            Credits
            Non-Electronic Transactions                                              42
            Miscellaneous Fees
            Domestic Wire Fee                                                           2
            Online US Dollar Intl Wire Fee                                              3
            Online Fx Intl Wire Fee                                                     5
            Online Fx Intl Wire Fee - High                                              1
            Online Domestic Wire Fee
*end*service charge detail2
                                                                                        3
*start*dre portrait disclosure message area




                   IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                   address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                   incorrect or if you need more information about a transfer listed on the statement or receipt.
                   For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                   appeared. Be prepared to give us the following information:
                                  Your name and account number
                                  The dollar amount of the suspected error
                                  A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                   We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                   accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                   us to complete our investigation.
                   IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                   incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                   you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                   Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                   JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 174     Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 5Page
                                                                                                                            of 6 26 of
                                                                                         36
                                                                 August 31, 2019through September 30, 2019
                                                                 Account Number:                   8142




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 174     Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 6Page
                                                                               of 6 27 of
                                           36
                                                                                                                        August 31, 2019 through September 30, 2019
                                             JPMorgan Chase Bank, N.A.
                                             P O Box 182051                                                             Account Number:                    8163

                                             Columbus, OH 43218- 2051

                                                                                                                      CUSTOMER SERVICE INFORMATION

                                                                                                                      Web site:                www.Chase.com
                                                                                                                      Service Center:           1-877-425-8100
                                             00025623 DRE 703 141 27419 NNNNNNNNNNN T 1 000000000 64 0000             Deaf and Hard of Hearing: 1-800-242-7383
                                             JADOO TV, INC.                                                           Para Espanol:             1-888-622-4273
                                             5880 W LAS POSITAS BLVD                                                  International Calls:      1-713-262-1679
                                             STE 37
                                             PLEASANTON CA 94588-8552




                                                                                                                                                                     00256230201000000022
        *start*after address message area1




        Good news! We’re making it easier to get a replacement account number if your account is
        compromised.
        Starting November 17, 2019, if your account is compromised, we can simply issue you a replacement account number
        without the hassle of closing your existing account and opening a new one. This will allow you to continue using your existing
        debit card.

        We’ve updated our Deposit Account Agreement to explain this change:

                                              We can assign and transfer your account information and documentation to a replacement account number at our
                                              discretion. We may make this assignment when your account is reported compromised by you or any signer. If we
                                              issue you a replacement account number, this Deposit Account Agreement governing you and your account will
                                              continue to apply, without interruption, as if you retained the discontinued account number.

        Please call us at the number at the top of this statement if you have any questions.
        *end*after address message area1




      *start*summary




                                                                                   Chase Platinum Business Checking
                     CHECKING SUMMARY
                   Beginning Balance                                                                              $316.46
                   Deposits and Additions                                                       3                9,663.00
                   Electronic Withdrawals                                                       1               -4,450.32
                   Ending Balance                                                               4               $5,529.14
      *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




                                                Case: 19-41283            Doc# 174         Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 1Page
                                                                                                                                           of 4 28 of
                                                                                                        36
                                                                                                           August 31, 2019through September 30, 2019
                                                                                                           Account Number:                   8163



 *start*deposits and additions




             DEPOSITS AND ADDITIONS

              09/10                       Fedwire Credit Via: Bank of America, N.A./026009593 B/O: Hawk Mobile Cell Phone Centre             $4,543.00
                                          Inc. Saskatoon, Sk, CA Ref: Chase Nyc/Ctr/Bnf=Jadoo Tv, Inc. Pleasanton CA
                                          94588-8552/Ac-000000003 006 Rfb=To190909B6187300 Obi=322271 627 Buying
                                          Materials Bbi=/Chgs/USD1 0,00/Bnf/Chase 4747 Hopyard Road Su Ite E01 Plea Imad:
                                          0910B6B7Hu2R003275 Trn: 0701109253Ff
              09/24                       Fedwire Credit Via: Bank of America, N.A./026009593 B/O: Dill Services Ltd. Surrey, BC,             3,290.00
                                          CA Ref: Chase Nyc/Ctr/Bnf=Jadoo Tv, Inc. Pleasanton CA 94588-8552 US/Ac-000000
                                          003006 Rfb=To190923B3502600 Obi=Adv Ance Payment Bbi=/Chgs/USD10,00/Bnf/Chase
                                          Bank 4747 Hopyard Road S Uit E E01 Pleasanton, CA, US Imad: 0924B6B7Hu4R004064
                                          Trn: 1348909267Ff
              09/24                       Book Transfer Credit B/O: Royal Bank of Canada Payment Centertoronto On Canada                      1,830.00
                                          M5V2Y-1 CA Org:/035921014786 1970568 Ontario Inc Ref:/Rfb/Goods And
                                          Services/Chgs/USD0,/Chgs/USD20,00/Ocmt/Cad2494,36/Exch/1,3483/Bnf/Aba/33
                                          JPMorgan Chase Ba Nk, N.A. 270 Park Avenue New York Trn: 9446886267Fs
              Total Deposits and Additions                                                                                                  $9,663.00
 *end*deposits and additions



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               09/26                   09/26 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De            $4,450.32
                                       197132107 US Org: 00000000300678163 Jadoo Tv, Inc. Ben:/478520020193011 Xumax Inc.
                                       Ref: Business Expenses/Ocmt/Cad5720,00/Exch/1.2853/Cntr/49462821/Acc/Accoun T
                                       0193011 Trn: 9044900269Re
               Total Electronic Withdrawals                                                                                                  $4,450.32
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            09/10                                                                   $4,859.46
            09/24                                                                    9,979.46
            09/26
*end*daily ending balance3
                                                                                     5,529.14
*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $0.00
            Other Service Charges                                                               $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                $0.00




                                       Case: 19-41283         Doc# 174       Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 2Page
                                                                                                                             of 4 29 of
                                                                                          36
                                                                                                                August 31, 2019through September 30, 2019
                                                                                                                 Account Number:                        8163



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error




                                                                                                                                                                           10256230202000000062
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 174    Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 3Page
                                                                                                                           of 4 30 of
                                                                                        36
                                                                 August 31, 2019through September 30, 2019
                                                                 Account Number:                   8163




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 174     Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 4Page
                                                                               of 4 31 of
                                           36
                                                                                                                      August 31, 2019 through September 30, 2019
                                             JPMorgan Chase Bank, N.A.
                                             P O Box 182051                                                           Account Number:                    8280

                                             Columbus, OH 43218- 2051

                                                                                                                    CUSTOMER SERVICE INFORMATION

                                                                                                                    Web site:                www.Chase.com
                                                                                                                    Service Center:           1-877-425-8100
                                             00000939 DRE 703 210 27619 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                             JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                             5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                             STE 37
                                             PLEASANTON CA 94588-8552




                                                                                                                                                                    00009390101000000021
        *start*after address message area1




        Good news! We’re making it easier to get a replacement account number if your account is
        compromised.
        Starting November 17, 2019, if your account is compromised, we can simply issue you a replacement account number
        without the hassle of closing your existing account and opening a new one. This will allow you to continue using your existing
        debit card.

        We’ve updated our Deposit Account Agreement to explain this change:

                                              We can assign and transfer your account information and documentation to a replacement account number at our
                                              discretion. We may make this assignment when your account is reported compromised by you or any signer. If we
                                              issue you a replacement account number, this Deposit Account Agreement governing you and your account will
                                              continue to apply, without interruption, as if you retained the discontinued account number.

        Please call us at the number at the top of this statement if you have any questions.
        *end*after address message area1




      *start*summary




                                                                                 Chase Platinum Business Checking
                     CHECKING SUMMARY
                   Beginning Balance                                                                             $5,003.73
                   Electronic Withdrawals                                                        1               -5,000.00
                   Ending Balance                                                                1                   $3.73
      *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




 *start*electronic withdrawal




         ELECTRONIC WITHDRAWALS

             09/04                               09/04 Online Transfer To Sav ...0780 Transaction#: 8610221785                                          $5,000.00
             Total Electronic Withdrawals                                                                                                               $5,000.00
 *end*electronic withdrawal




                                                Case: 19-41283           Doc# 174          Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 1Page
                                                                                                                                           of 2 32 of
                                                                                                        36
                                                                                                                August 31, 2019through September 30, 2019
                                                                                                                 Account Number:                        8280



*start*daily ending balance3




            DAILY ENDING BALANCE

            09/04
*end*daily ending balance3
                                                                                          $3.73
*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                   $0.00
            Other Service Charges                                                                 $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                  $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 174    Filed: 10/21/19 Entered: 10/21/19 17:13:40Page 2Page
                                                                                                                           of 2 33 of
                                                                                        36
                                                                                    Financial summary report: Sep 1, 2019 to Sep 30, 2019

                                                                                 Merchant Account ID:            TW5U | PayPal Account: sadia@jadootv.com




Jadoo TV
PayPal Account: sadia@jadootv.com
5880 W. Las Positas Blvd, Suite #37, Pleasanton, CA 94588



                                                                                                                                         (Amounts in USD)


 Balance                                                                                                Beginning                              Ending

 Total balance                                                                                          10,412.19                             7,716.33

 Available balance                                                                                      10,412.19                             7,716.33

 Payables balance                                                                                            0.00                                 0.00



 Activity                                                                                                   Debit                               Credit

 Sales activity                                                                                                 --                           25,176.42

 Payments received                                                                                           0.00                            25,623.42

 Disbursements received                                                                                      0.00                                 0.00

 Refunds sent                                                                                             -447.00                                 0.00

 Fees                                                                                                     -791.59                                    --

 Payment fees                                                                                             -751.88                                 0.00

 Refunded fees                                                                                               0.00                                10.29

 Chargeback fees                                                                                            -20.00                                0.00

 Account fees invoice                                                                                       -30.00                                0.00

 Other fees                                                                                                  0.00                                 0.00

 Dispute activity                                                                                         -198.00                                    --

 Chargebacks & disputes                                                                                   -198.00                                 0.00

 Dispute reimbursements                                                                                      0.00                                 0.00

 Transfers & withdrawals                                                                                -24,299.38                                   --

 Currency Transfers                                                                                       -124.76                             8,900.62

 Transfers to PayPal account                                                                                 0.00                               124.76

 Transfers from PayPal account                                                                          -33,200.00                                0.00

 Purchase activity                                                                                       -2,583.31                                   --

 Online payments sent                                                                                    -2,583.31                                0.00

 Refunds received                                                                                            0.00                                 0.00

 Debit card purchases                                                                                        0.00                                 0.00




                                                    PayPal Inc., 2211 N First St, San Jose, CA 95131
                                                                                                                              Page 34Page        1 of 2
            Case: 19-41283         Doc# 174          Filed: 10/21/19 Entered: 10/21/19 17:13:40                                       of
                                                                  36
                                                                            Merchant Account ID:           TW5U | PayPal Account: sadia@jadootv.com




  Activity                                                                                            Debit                               Credit

  Debit card returns                                                                                   0.00                                 0.00

  Reserves & releases                                                                                  0.00                                    --

  Reserve holds                                                                                        0.00                                 0.00

  Reserve releases                                                                                     0.00                                 0.00

  Payment review holds                                                                                 0.00                                 0.00

  Payment review releases                                                                              0.00                                 0.00

  Payment holds                                                                                        0.00                                 0.00

  Payment releases                                                                                     0.00                                 0.00

  Gift Certificate purchases                                                                           0.00                                 0.00

  Gift Certificate redemption                                                                          0.00                                 0.00

  Funds not yet available                                                                              0.00                                 0.00

  Funds available                                                                                      0.00                                 0.00

  Blocked payments                                                                                     0.00                                 0.00

  Other activity                                                                                          --                                0.00

  Money market dividends                                                                               0.00                                 0.00

  Debit card cash back                                                                                 0.00                                 0.00

  Credit card cash back                                                                                0.00                                 0.00

  Other                                                                                            -1,062.94                            1,062.94


Note: This is not an actual bill.




                                               PayPal Inc., 2211 N First St, San Jose, CA 95131
                                                                                                                        Page 35Page        2 of 2
             Case: 19-41283         Doc# 174    Filed: 10/21/19 Entered: 10/21/19 17:13:40                                      of
                                                             36
Summary of Processing Statements
Results for 09/01/2019 - 09/30/2019

Report parameters:
Period=LAST_MONTH
Merchant Id=582921


Payment IDCurrency         Payout From Date     Payout Through Date Payout Planned Date Payout Transfer Date   Transaction Count       Gross Sales      Refund Value    Chargeback Value   Net Sales    Processing Fees Tax/ VAT remitted by BlueSnap
                                                                                                                                                                                                                                             Affiliate / Vendor Commission
                                                                                                                                                                                                                                                                  Paid Directly by 3rd Party       Chargeback Count        Declined Auth Count        Non-processing Fees    Change in Refund Reserve       Change in BlueSnap Reserve        Change in Reserve         Manual Adjustment Amount     Carry Over Amount       Total Disbursement      Tax/VAT included in Net Sales
2019W33 USD                           8/12/2019            8/18/2019            9/2/2019              9/3/2019                   1,422        19,180.25       -3,394.42             -24.82    15,761.01        -1,423.46           -349.73                      0                              0                       1                         16                    -20.1                            0                                 0                         0                            0                       0                 13,967.72    349.73
2019W34 USD                           8/19/2019            8/25/2019            9/9/2019              9/9/2019                   1,383        19,217.66       -2,071.06             -41.55    17,105.05        -1,397.80            -467.6                      0                              0                       5                         23                   -81.05                            0                                 0                         0                            0                       0                 15,158.60     467.6
2019W35 USD                           8/26/2019             9/1/2019           9/16/2019            9/16/2019                    1,309        19,539.68       -3,415.68            -198.54    15,925.46        -1,360.59           -375.11                      0                              0                       7                         50                   -112.8                            0                                 0                         0                        24.32                       0                 14,101.28    375.11
2019W36 USD                            9/2/2019             9/8/2019           9/23/2019            9/23/2019                    1,357        18,199.18       -2,334.89            -505.26    15,359.03        -1,348.58           -335.52                      0                              0                       4                         18                    -65.4                            0                          2,154.30                  2,154.30                            0                       0                 15,763.83    335.52
2019W37 USD                            9/9/2019            9/15/2019           9/30/2019            9/30/2019                    1,258        16,679.76       -2,046.87            -274.98    14,357.91        -1,240.38           -383.81                      0                              0                      11                         34                  504.31                             0                                 0                         0                            0                       0                 13,238.03    383.81




                                                                                       Case: 19-41283                                                                  Doc# 174                                            Filed: 10/21/19 Entered: 10/21/19 17:13:40                                                                                                                                                                              Page 36 of
                                                                                                                                                                                                                                        36
